The identity of the appellant as the person who was present at the time the burglary was committed and the person who fled in his automobile into which the officer fired is challenged. Appellant testified in his own behalf and admitted his presence near the scene of the alleged offense. He also admitted that he had been fired upon as he drove away in his automobile and one of his tires punctured by one or more of the bullets that were fired at him. Appellant contends that the moonlight was not sufficient to enable the officer to recognize the accused. This contention is based upon the fact that the moonlight was not sufficiently bright. Upon that issue there was an effort upon the part of the appellant to introduce an almanac in evidence. The State's testimony was to the effect that the burglary was committed about two o'clock in the morning and that the moon at that time was shining brightly. The bill of exception with reference to the matter is copied as follows:
"Be it remembered that upon the trial of the above entitled and numbered cause, Mr. Donley Suddath, attorney for the defendant, offered to introduce in evidence an almanac showing what time the moon set on the night the offense is alleged to have occurred which was the _____ day of _____ 1933, and thereupon the following proceedings were had which are set out in question and answer form:
"Mr. Donley Suddath: 'I would like to introduce in evidence the almanac showing the moon set on that night.'
"Mr. Hall, County Attorney: 'What almanac is that?'
"Mr. Suddath: 'Mother's Friend or something like that — Ladies Birthday Almanac. The almanac shows that on the 2nd day of September, 1933, being Saturday, the moon set at 3:31 A. M.'
"Mr. Hall, County Attorney: 'Set where?'
"Mr. Suddath: 'Over in the West.'
"Mr. Hall, County Attorney: 'Object to this testimony as being heresay.' *Page 388 
"Mr. Suddath: 'That is scientific information.'
"COURT: 'Sustain the objection.'
"Mr. Suddath: 'You refuse to let me introduce the almanac?' "COURT: 'Yes.'
"Mr. Suddath: 'Exception.' "
"And the court refused to permit counsel for the defendant to introduce in evidence the almanac showing the time of the setting of the moon on the 2nd day of September, 1933, and to which action of the Court the defendant then and there in open court excepted and tenders this his bill of exception and asks that the same be signed and filed as a part of the record in this case."
In approving the bill the following statement is made by the trial judge: "Allowed and ordered filed by the District Clerk of Clay County, Texas, as a part of the record in this cause, this the 18th day of December, 1933, subject to this explanation: There was no evidence offered to show whether thealmanac was correct; it purported to be published by theChattanooga Medicine Co., advertising Black Draught andCardui."
There was no exception to the qualified statement of the court.
Appellant cites many precedents to the effect that judicial knowledge may be taken of the rising and setting of the moon. See Underhill's Crim. Ev., 3rd ed., p. 58, sec., 59; also Wharton's Crim. Ev., 10 ed., vol. II, p. 1122; Cyc. of Law 
Proc., vol. 16, p. 856.
The evidence in the present instance is to the effect that the offense occurred on a bright moonlight night at about two o'clock in the morning. What the almanac would have shown is not revealed by the bill of exception. In his motion for rehearing appellant stresses his contention that the court held the almanac inadmissible upon a ground not specified by the State's attorney in his objection. In this respect the qualified bill of exception is in conflict with the appellant's position. The qualified bill shows that there was no evidence before the court to show the correctness or authenticity of the almanac. The evidence disclosed that the offense occurred at about two o'clock in the morning. According to the bill, the almanac would have shown that on the night of the alleged offense the moon set at 3:31 A. M. We are unable to perceive any conflict between the almanac and the State's evidence that was material. From the bill as qualified, this court is manifestly not in a position *Page 389 
to sustain the appellant's contention as set out in Bill of Exception No. 1.
The motion for rehearing is overruled.
Overruled.